DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 18, 2019.  Claims 1-12 are pending.  Claims 1, 7, 8 and 12 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Drawings
The drawings are objected to because Fig. 10, on pages 11, 12 and 13, should be replaced with Fig. 10a, Fig. 10b and Fig. 10c, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Specification
The disclosure is objected to because of the following informalities: on page 6, last paragraph under DESCRIPTION OF THE FIGURE, “Figure 1 shows graphics” should be replaced with - - Figures 1a and 1b show graphics - -;
on page 8, the second paragraph, “Figure 10 shows three graphics” should be replaced with - - Figures 10a, 10b and 10c show three graphics - - to be consistent with the recommended Figure label of Figure 10 above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1, 7, 8 and 12 are directed toward methods and an apparatus.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 7, 8 and 12 are directed toward the abstract idea of calculating an admissible Visual Damage (VDADL) corresponding to a maximum Structural Damage (SD) that can be encountered is less than the admissible Structural Damage (ADL) for the aircraft zone in 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites calculating an admissible Visual Damage (VDADL) corresponding to a maximum Structural Damage (SD) that can be encountered is less than the admissible Structural Damage (ADL) for the aircraft zone in 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 7, 8 and 12 do not include any further limitations or structural elements, e.g. the aircraft or the inspective device that go beyond a computer or controller, it can clearly be seen that the abstract idea of calculating an admissible Visual Damage (VDADL) corresponding to a maximum Structural Damage (SD) that can be encountered is less than the admissible Structural Damage (ADL) for the aircraft zone in which the mark is located, said admissible Visual Damage (VDADL) being the area threshold value is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of one or more computers to implement a mathematical concept, such as the calculating an admissible Visual Damage (VDADL) corresponding to a maximum Structural Damage (SD) in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1, 7, 8 and 12 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-6 and 9-11 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-6 and 9-11 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2009/0237272 to Georgeson et al. (hereinafter “Georgeson”).
Claims 1, 7, 8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Georgeson.
With respect to independent claims 1, 7, 8 and 12, Georgeson discloses for each of the marks, measuring an area of paint that has been removed by the lightning strike (see paragraphs [0052] and [0053]:  At block 650, nondestructive inspection for damage caused by the lightning strike is performed on any inspection zones.  For example, ultrasonic testing or infrared spectroscopy may be performed on an inspection zone. Thus, the method of FIG. 6 allows NDI to be localized quickly, without any advance knowledge of the lightning strike.  Very large areas of an aircraft structure do not have to be inspected, and specific indicators (e.g., areas containing surface pitting and paint damage) are far less likely to be missed.),
for each of the marks, comparing the measured area for the mark with an area threshold value, wherein the threshold value is related to the Structural Damage (SD) of the mark (see paragraph [0051]:  More sophisticated analysis may link the IDs of failed devices with a record of actual installed location, and display a geometric representation of the aircraft, device installation, and damage path based on lack of device response.  The analysis may include all information stored on the failed device (e.g. installation date, device model number, etc.) as well as act as the programming interface to write a unique ID to a given newly installed tag.  The analysis may also 
sorting empirical data of Structural Damage (SD) versus Visual Damage (VD) for different levels of energy or peak currents of the lightning strike (see paragraph [0054]:  The functions at block 610-640 may be performed in-flight. If the aircraft can perform in-flight NDI, the function at block 650 may also be performed in-flight. Lightning strike detection results may be sent to a computer that is on-board the aircraft, and/or it may be transmitted to a computer that is on the ground. If a lightning strike is detected, an appropriate action is taken. As a first example, a pilot is notified that the aircraft has been struck by lightning and the region that has been struck. If the aircraft can perform in-flight NDI, it could inspect any inspection zones and inform the pilot of any damage. A recommendation can then be made as to aborting or continuing the flight.), 
the levels of energy or peak currents are below a maximum energy or peak current expected for the zone in which the mark is located, providing an admissible Structural Damage (ADL) for the zone in which the mark is located(see paragraph [0050]:  analysis of an affected region is performed to identify inspection zones. Inspection zones will be examined in greater detail by NDI. At a minimum, the analysis may indicate whether the region under test was struck by lightning. If multiple devices are inoperative, the analysis may also suggest a path followed by the current, where the lightning detached, magnitude of the lightning strike, etc.), and
calculating an admissible Visual Damage (VDADL) corresponding to a maximum Structural Damage (SD) that can be encountered is less than the admissible Structural Damage (ADL) for the aircraft zone in which the mark is located, said admissible Visual Damage (VDADL) being the area threshold value (see paragraph [0050] – [0053]: If multiple devices are inoperative, the analysis may also suggest a path followed by the current, where the lightning detached, magnitude of the lightning strike, etc. In some embodiments, the analysis may indicate whether LSP failed.  More sophisticated analysis may link the IDs of failed devices with a record of actual installed location, and display a geometric representation of the aircraft, device installation, and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661